Citation Nr: 1025701	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-08 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for emphysema, to include as 
due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel

INTRODUCTION

The appellant served on active duty from September 1960 to 
September 1964 and from November 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim.

In June 2009, the appellant presented sworn testimony during a 
personal hearing in Muskogee, Oklahoma, which was chaired by the 
undersigned Acting Veterans Law Judge.  A transcript has been 
associated with the Veteran's claims file.

The Board notes that in personal statements as well as in his 
Board hearing testimony, the appellant expressed the desire to 
expand his claim to include entitlement to service connection for 
a generalized lung disorder, to include as due to asbestos 
exposure.  The October 2004 rating decision, the Statement of the 
Case, and the Supplemental Statements of the Case addressed the 
narrow issue of entitlement to service connection for emphysema, 
to include as due to asbestos exposure.  Therefore, the Board 
finds it would be improper to adjudicate a broader claim of 
entitlement to service connection for a generalized lung 
disorder.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. §§ 
19.29, 19.31.

This claim was previously remanded by the Board in August 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.





REMAND

The Board is cognizant of the fact that the appellant's case has 
been in adjudicative status since 2006, and it has already been 
remanded in the past.  Consequently, the Board wishes to assure 
the appellant that it would not be remanding this case again 
unless it was essential for a full and fair adjudication of his 
claim.

Pursuant to the Board's August 2009 remand, the appellant was 
provided with an additional VA examination.  During the course of 
that October 2009 VA examination the appellant informed the 
examiner that he had been a party to a lawsuit against the boiler 
manufacturer who outfitted the U.S.S. PINE ISLAND and had already 
received a settlement to some extent for his exposure to asbestos 
associated therewith.  This was the first reference in the record 
to an objective finding of the appellant's exposure to asbestos.  
As it was the appellant himself who brought this to the attention 
of the VA examiner, the appellant should be asked to provide any 
medical reports, medical examinations, asbestos exposure reports, 
sworn statements as to his exposure, and/or depositions provided 
by and to him in the course of that litigation.  As VA is on 
notice that there may be additional records that may be 
applicable to the appellant's claim and because these records may 
be of use in deciding the claim, these records are relevant and 
an attempt to obtain them should be made.  See 38 C.F.R. § 3.159 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask him to 
identify and provide any medical 
examinations, medical reports, statements 
by himself or depositions in which he gave 
testimony, regarding his participation in 
a class action lawsuit, which the 
appellant described himself being a party 
to, against the boiler manufacturer of the 
U.S.S. PINE ISLAND.  All attempts to 
obtain these records must be noted in the 
record and any negative response must also 
be documented.  All efforts to obtain any 
outstanding medical records should be 
fully documented, and if any identified 
records are not available, a negative 
response should be obtained and the 
appellant should be informed of such so 
that he can obtain and submit them.

2.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
on appeal is not granted, the appellant 
and his representative should be provided 
with a Supplemental Statement of the Case 
and afforded the appropriate time period 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


